Title: General Orders, 1 January 1782
From: Washington, George
To: 


                  
                     Head Quarters, Philadelphia January 1. 1782.
                     Parole.
                     C. Signs.
                  
                  Contracts having been made for Supplying the Troops of the United States at various posts with provisions, The Officers are in future not to draw any rations on public Account but will be paid in Money at the Close of each Month the amount of the several rations respectively allowed them by Congress, but for their greater convenience it is agreed that the Contractors shall Supply them with the whole or so many of the rations allowed as they may think proper to draw for, and the pay master General or his Deputy will at the close of every Month settle with the Contractors and after paying them for such Articles as the Officers have drawn pay each Officer or the paymaster of his Regiment the balance due him.  No Officer except such as Command Corps in this City are in future to draw Wood from the Quarter Master, but at the end of every Month each Officer shall be paid for the Wood he is allowed at the average price paid by the Quarter Master during that Month.
                  A return to be made immediately to the Adjutant General by each Officer of the Number of Servants they respectively have distinquishing those who are soldiers from those who are not.
               